Cobb, J.
This was an action to recover real property, brought by Mary S. Sherwood against W. A. Baldwin. The plaintiff claimed under a security deed executed by R. P. Baldwin in 1883, and a. deed made in 1895 in pursuance of a sheriff’s sale of the property under execution issued against the grantor in the security deed. According to the testimony for the defendant, he acquired the land in dispute from R. P. Baldwin in 1881, either by purchase or exchange. In one place the defendant appears to have testified that he bought the land and paid $320 for it; while in another place he testified that he acquired the land by virtue of a contract of exchange made with R. P. Baldwin. The defendant further testified that he entered into possession of the land in 1881 and had been in possession ever since, though he had never received any deed to the land from R. P. Baldwin. In his plea the defendant set up that he had bought the land-in 1881 from R. P. Baldwin, paying him $320 for it; that he entered into possession under this purchase and had been in possession ever since. The court directed a verdict for the plaintiff, ruling, so the bill of exceptions recites, “ that, the defendant admitting in his equitable plea that he bought the land from R. P. Baldwin, it was unnecessary for the plaintiff to show title or possession in R. P. Baldwin ” at the date of the execution of the security deed to plaintiff. This action of the court was, in our opinion, clearly erroneous. The evidence probably demanded a finding that the defendant entered into possession of the land in 1881, under a contract with R. P. Baldwin based upon a valuable consideration, and that he has been in possession ever since. But if it be conceded that there was some evidence for plaintiff which tended to show that R. P. Baldwin was in possession of the land when he; executed the security deed to plaintiff, the result would be the same. If when the plaintiff in 1883 took from R. P. Baldwin the security deed to the land the defendant was in possession, this possession was notice to the world of whatever right or title he had. Civil Code, § 3931; Neal v. Jones, 100 Ga. 765; Georgia State B. & L. Ass’n v. Faison, 114 Ga. 655. If the defendant acquired the land from R. P. Baldwin by purchase and paid a valuable consideration *829for the property, he acquired a complete equity in the land, and R. P. Baldwin would, upon proper application, have been compelled to make him a deed to the land. Civil Code, § 4037; Wilkinson v. Chew, 54 Ga. 602; Morgan v. Battle, 95 Ga. 663. Apd he acquired a like equity if he made a valid contract of exchange of lands with R. P. Baldwin and so far executed the contract as to surrender the land which he contracted to give R. P. Baldwin in exchange. Temples v. Temples, 70 Ga. 480.
The plaintiff acquired from R. P. Baldwin, under her security deed, no more than he could convey at that time, and at most that was the mere naked title to the land. If the defendant was in possession at this time, the plaintiff was bound to take notice of his equity, because she could easily have ascertained the fact upon which he based his claim of title. We are unable to see how the defendant’s plea could have so prejudiced his rights as to have authorized the direction of a verdict against him. He did not admit that R. P. Baldwin was in possession when the security deed was made, but on the contrary distinctly asserted that he himself entered into possession in 1881, and that he had been in possession ever since. His admission that R. P. Baldwin had title two years before he entered into the contract with the plaintiff, and that he claimed under R. P. Baldwin, would relieve the plaintiff from the burden of showing title back of R. P. Baldwin, but would not relieve her from showing, after the defendant had introduced his evidence, that the title of her grantor .was superior to that of the defendant at the date of the conveyance to her. The plaintiff made out a prima facie case, but the evidence for the defendant presented issues for determination by a jury.

Judgment reversed.


All the Justices concur.